Citation Nr: 1208261	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for congestive heart failure with hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for diabetes mellitus, type II with erectile dysfunction.

(The issue of entitlement to a waiver of overpayment of pension debt in the amount of $28,380 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1965 to October 1968, from September 1971 to December 1971, and from September 1972 to May 1973.  The Veteran also had unverified active duty service from April 1972 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision, which denied claims for service connection for congestive heart failure with hypertension and PTSD; and an October 2008 RO decision, which denied service connection for diabetes mellitus, type II with erectile dysfunction, and right and left lower extremity neuropathy.

In June 2011, a hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case without a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  However, as these issues are being remanded for further development, the Board will proceed to adjudicate the claims as done below with no prejudice to the Veteran. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, he has asserted that, while serving in Taiwan, he was sent on several temporary duty assignments as an air traffic controller.  He asserted at the June 2011 hearing that he was sent to Cam Ranh Bay, Da Nang, and Johnston Island, and he spent approximately 3 months in each area.  The Veteran indicated that within approximately 2 weeks of arriving in Taiwan, he was sent to Cam Ranh Bay for 90 days.  He then returned for a few weeks and was sent to Da Nang.  The Veteran claims that, while in Da Nang, he experienced a rocket attack while he was in an air traffic control tower.  He has also asserted that he witnessed an execution in Taiwan of a Chinese man for stealing a five-gallon can of gasoline.

The Board notes that the Veteran's service personnel records reflect that he served in Taiwan from January 1967 to January 1968 and that, during this time, he served as an air traffic controller, Radar.  While there are notations in the Veteran's service treatment records indicating that he served in Johnston Island, there is no indication in the Veteran's service treatment records or personnel records that he had temporary duty assignments in Cam Rahn Bay or Da Nang.

However, the Board notes that the Veteran was able to provide a specific time period during which the aforementioned rocket attack took place at the June 2011 hearing.  Specifically, from the Veteran's testimony, it appears that he believes that he served in Da Nang from approximately the middle of May 1967 to the middle of August 1967.  As such, the Board finds that this issue must be remanded in order to conduct unit records searches to verify the Veteran's reports of a rocket attack on an air traffic control tower in Da Nang from the middle of May 1967 to the middle of August 1967. 

The Board notes that, prior to the June 2011 hearing, the Veteran indicated that the rocket attack incident could have occurred in Da Nang in November 1966 or between October 1967 and January 1968.  However, the Board notes that requests to the United States Army and Joint Services Records Research Center (JSRRC) for verification of alleged stressor incidents must provide a narrowed timeframe.  As such, based on the Veteran's testimony and recently submitted evidence, the Board finds that the period from the middle of May 1967 to the middle of August 1967 is the most appropriate timeframe for which a search should be conducted. 

With regard to in-service treatment, a review of the Veteran's available service treatment records does not reflect any in-service complaints, treatment, or diagnosis of a psychiatric disability of any kind.

Post service, the claims file contains VA treatment records reflecting that the Veteran has been diagnosed with PTSD.  In a January 2007 VA treatment record, the Veteran was noted as having PTSD due to combat trauma. 

Therefore, if the Veteran's reported stressor is verified, the Veteran should be scheduled for a VA examination to determine whether he has a current diagnosis of PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and, if so, whether this PTSD was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With regard to the issues of entitlement to service connection for neuropathy of the bilateral lower extremities, congestive heart failure with hypertension, and diabetes mellitus, type II with erectile dysfunction, the Board notes that the Veteran has indicated that he developed these disabilities as a result of in-service exposure to agent orange or herbicides.  Therefore, these issues are inextricably intertwined with the issue of entitlement to service connection for PTSD, as further development is being requested to verify the Veteran's claimed presence in Vietnam.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board cannot fairly proceed in adjudicating these issues until any outstanding development with regard to the Veteran's claim for service connection for PTSD has been resolved.  

With regard specifically to the claim for service connection for peripheral neuropathy, the Board notes that an October 2009 VA audiological case history form reflects that the Veteran has neuropathy of the legs.  In a September 2005 VA medical record, the Veteran was noted as having low back pain and he reported having cramps/Charlie horse like pain in his legs.  The Veteran indicated in an August 2008 statement that he has neuropathy of the lower extremities secondary to diabetes mellitus, type II.  Therefore, if it is determined that the Veteran was present in Vietnam, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he has a current diagnosis of peripheral neuropathy of the bilateral lower extremities, and, if so, whether this peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his diabetes mellitus, type II, or a low back disability.  Colvin.  

With regard specifically to the Veteran's claim for service connection for congestive heart failure with hypertension, the Veteran indicated in a November 2008 statement that he believes that his congestive heart failure is directly related to his PTSD.  Therefore, if it is determined that the Veteran was present in Vietnam, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he has a current diagnosis of congestive heart failure or hypertension, and, if so, whether this congestive heart failure or hypertension was caused or aggravated by his claimed PTSD.  Colvin.  

Furthermore, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board should take this opportunity to obtain any VA treatment records relevant to the Veteran's claims that have not yet been associated with the claims file.  

Additionally, the Board notes that an October 2006 VA treatment record reflects that the Veteran had applied for Social Security Administration (SSA) benefits on a medical basis.  As such, the RO should take this opportunity to request any available SSA records that could potentially relate to the claims on appeal.

Finally, the Board notes that the claims file contains a DD-214 Form documenting active duty service from February 23, 1965 to October 22, 1968; a DD-214 Form documenting service from September 20, 1971, to December 10, 1971; and a DD-214 Form documenting active duty service for the period of September 22, 1972, to May 16, 1973.  The Board notes that a December 2009 rating decision reflects that the Veteran had active duty service from February 23, 1965 to October 22, 1968; September 20, 1971, to December 10, 1971; and April 24, 1972, to May 16, 1973.

A request for records reflects that the Veteran's medical and dental records were requested for the period of September 22, 1972, to May 16, 1973.  An earlier request for service records reflect that records were requested for the periods of February 23, 1965, to October 22, 1968, and September 22, 1972, to May 16,1973.

Therefore, the Board finds that the RO should verify all periods of active duty service, and ensure that all available service treatment records have been obtained, to specifically include any service treatment records from September 20, 1971, to December 10, 1971, and from April 24, 1972, to May 16, 1973.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of active duty service, and ensure that all available service treatment records have been obtained, to specifically include any service treatment records from September 20, 1971, to December 10, 1971, and from April 24, 1972, to May 16, 1973.
2. Obtain and associate with the claims file any available SSA records that could potentially relate to the claims on appeal.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

4. Prepare a letter asking the JSRRC to provide any available information which might corroborate the Veteran's alleged stressor.  Specifically, a request should be made to verify the Veteran's reports of a rocket attack on an air traffic control tower in Da Nang during the months of May, June, July, and August of 1967.

5. If, and only if, the Veteran's reported stressor is verified, schedule the Veteran for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. If, and only if, the Veteran's reported stressor is verified, schedule the Veteran for a VA examination for his claimed peripheral neuropathy of the bilateral lower extremities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed peripheral neuropathy of the bilateral lower extremities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  Then, an opinion should be provided as to whether it is at least as likely as not that his current peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his diabetes mellitus or a back disability of any kind.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. If, and only if, the Veteran's reported stressor is verified, schedule the Veteran for a VA examination for his congestive heart failure with hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed congestive heart failure with hypertension.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of congestive heart failure or hypertension.  Then, an opinion should be provided as to whether it is at least as likely as not that his current congestive heart failure or hypertension was caused or aggravated by his claimed PTSD.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


